    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 1 of 60




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

ROBERT MITCHELL JENNINGS,
                Petitioner,          §
                v.                   §        No. 4:09-cv-00219
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
                                     §        Capital Case
Justice, Correctional Institutions
Division                             §
                     Respondent.




                     MOTION FOR RELIEF FROM JUDGMENT



                          EXECUTION DATE SET FOR
                              JANUARY 30, 2019



      EDWARD MALLETT                     JOSHUA FREIMAN
      Mallett Saper, LLP                 Assistant Federal Public Defender
      4306 Yoakum Blvd., Suite 400       TIVON SCHARDL
      Houston, Texas 77006               Chief, Capital Habeas Unit
      Tel.: (713) 236-1900               Office of the Federal Public Defender
      Fax: (713) 228-0321                For the Western District of Texas
      edward@msblawyers.com              504 Lavaca Street, Suite 960
                                         Austin, TX 78701
                                         Tel.: 512-916-5025
                                         Fax: 512-916-5035
                                         joshua_freiman@fd.org

January 22, 2019
        Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 2 of 60



                                      TABLE OF CONTENTS
TABLE OF AUTHORITIES ........................................................................................................... ii
INTRODUCTION ......................................................................................................................... 1
RELEVANT FACTS AND PROCEDURAL HISTORY ................................................................ 3
  A.   Mr. Jennings’s capital sentencing. ......................................................................................... 3
        1.         Penry v. Lynaugh is decided, and trial counsel fail to notice. ............................................. 3
        2.         Trial counsel conduct no mitigation investigation, present no mitigation witness,
                   and present only one witness with respect to the future-dangerousness special issue. ... 7
        3.         Trial counsel requests the court submit the District Attorney’s supplemental
                   “nullification” instruction. ................................................................................................. 9
   B.           Initial state court review. ..................................................................................................... 12
   C.           Federal habeas and subsequent post-conviction proceedings. ........................................... 15
   D.           Federal habeas counsel’s conflict of interest and the appointment of
                conflict-free counsel. ............................................................................................................ 17
ARGUMENT ................................................................................................................................ 19
  A. Rule 60(b) permits this Court to reopen the judgment to do justice on a showing of
     extraordinary circumstances. .................................................................................................. 24
   B.        Mr. Jennings’s defaulted claim of ineffective assistance of trial counsel is extraordinary
             and substantial; denying relief from the judgment will prevent these merits from being
             heard........................................................................................................................................ 25
        1.         Counsel performed unreasonably. .................................................................................. 28
        2.         Mr. Jennings was prejudiced by counsel’s failures. ......................................................... 33
   C.        This is an exceptional case because most defendants sentenced to death by juries
             under the nullification instruction have already received relief, but not Mr. Jennings. ...... 35
   D.        State habeas counsel’s ineffectiveness warrants reopening based on the decisions in
             Martinez and Trevino................................................................................................................ 39
        1.         Martinez and Trevino make an important change in law that allow Mr. Jennings
                   to raise his defaulted ineffectiveness claim. .................................................................... 40
        2.         State habeas counsel was ineffective in initial state habeas proceedings. ....................... 41
   E.        Federal habeas counsel’s conceded and harmful conflict of interest in the habeas
             proceedings is extraordinary. .................................................................................................. 43
   F.        This motion attacks a defect in the integrity of federal habeas proceedings
             and so is not a successive petition in disguise. ....................................................................... 48
   G.        Since the appointment of conflict-free counsel, Mr. Jennings has diligently moved
             to seek relief. ........................................................................................................................... 49
   H. The State’s interest in finality is diminished where the State fails to alert the courts
      to the defect in the federal proceedings. ............................................................................... 52
CONCLUSION ............................................................................................................................ 54

                                                                              i
      Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 3 of 60




                                     TABLE OF AUTHORITIES

CASES
(Terry) Williams v. Taylor, 529 U.S. 362 (2000)............................................................ 28
Abdul-Kabir v. Quarterman, 550 U.S. 233 (2007) ................................................... 16, 32
Ackermann v. United States, 340 U.S. 193 (1950) ........................................................ 25
Ames v. Miller, 184 F. Supp. 2d 566 (N.D. Tex. 2002) ............................................... 44
Brewer v. Quarterman, 550 U.S. 286 (2007) ................................................................. 16
Buck v. Davis, 137 S. Ct. 759 (2017)..................................................................... passim
Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216 (11th Cir. 2017)....................................... 51
Canales v. Stephens, 765 F.3d 551 (5th Cir. 2014) ....................................................... 42
Clark v. Davis, 850 F.3d 770 (5th Cir. 2017) ................................................. 49, 50, 52
Coleman v. Thompson, 501 U.S. 722 (1991) ........................................................... 40, 47
Cox v. Horn, 757 F.3d 113 (3d Cir. 2014) ............................................................. 41, 42
Cuyler v. Sullivan, 446 U.S. 335 (1980) ........................................................................ 31
Deters v. Collins, 985 F.2d 789 (5th Cir. 1993)............................................................ 53
Diaz v. Stephens, 731 F.3d 370 (5th Cir. 2013) ........................................................... 41
Ex parte Jennings, No. AP-75-806 & AP-75,807,
   2008 WL 5049911 (Tex. Crim. App. 2008). ..................................................... 8, 15
Ex parte Kunkle, 852 S.W.2d 499 (Tex. Crim. App. 1993) ......................................... 15
Ex parte Martinez, 233 S.W.3d 319 (Tex. Crim. App. 2007) ...................................... 33
Ex parte Moreno, 245 S.W.3d 419 (Tex. Crim. App. 2008) ........................................ 38
Furman v. Georgia, 408 U.S. 238 (1972) ...................................................................... 36
Gonzalez v. Crosby, 545 U.S. 524 (2005) ......................................................... 25, 26, 49
Harrell v. DCS Equip. Leasing Corp., 951 F.2d 1453 (5th Cir. 1992) .......................... 26
Hinton v. Alabama, 571 U.S. 263 (2014) ..................................................................... 28
Holland v. Florida, 560 U.S. 631 (2010) ................................................................. 47, 51
Jamison v. Lockhart, 975 F.2d 1377 (8th Cir. 1992) .................................................... 51
Jennings v. State, No. AP-70,911 (Tex. Crim. App. 1993) ........................................... 12
Jennings v. Stephens, 135 S. Ct. 793 (2015) ................................................................... 17
Jennings v. Stephens, 537 F. App’x 326 (5th Cir. 2013) .......................................... 17, 35
Jennings v. Stephens, 617 F. App’x 315 (5th Cir. 2015) ................................................ 17
Jurek v. Texas, 428 U.S. 262 (1976) .............................................................................. 36
Kimmelman v. Morrison, 477 U.S. 365 (1986) ........................................................ 29, 30
Klapprott v. United States, 335 U.S. 601 (1949) ........................................................... 24
Lankford v. Arave, 468 F.3d 578 (9th Cir. 2006) ......................................................... 29
Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847 (1988) ............... 25, 44, 47, 48

                                                         ii
      Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 4 of 60




Lockett v. Anderson, 230 F.3d 695 (5th Cir. 2000) ....................................................... 30
Maples v. Thomas, 565 U.S. 266 (2012) ................................................................. 46, 51
Marderosian v. Shamshak, 170 F.R.D. 335 (D. Mass. 1997) ......................................... 44
Martinez v. Ryan, 566 U.S. 1 (2012)...................................................................... passim
McFarland v. Scott, 512 U.S. 849 (1994) ................................................................ 47, 48
Mendoza v. Stephens, 783 F.3d 203 (5th Cir. 2015) ............................................... 18, 46
Ogan v. Cockrell, 297 F.3d 349 (5th Cir. 2002) ........................................................... 33
Penry v. Lynaugh (Penry I), 492 U.S. 302 (1989) .................................................... passim
Penry v. Johnson (Penry II), 532 U.S. 782 (2001) .................................................... passim
Sealed Appellee v. Sealed Appellant, 900 F.3d 663 (5th Cir. 2018).......................... 24, 54
Seven Elves, Inc. v. Eskenazi, 635 F.2d 396 (5th Cir. Unit A 1981) ................ 24, 25, 53
Smith v. Texas, 550 U.S. 297 (2007)............................................................................. 16
Speer v. Stephens, 781 F.3d 784 (5th Cir. 2015) ..................................................... 18, 46
Strickland v. Washington, 466 U.S. 668 (1984) ................................................ 28, 34, 41
Tennard v. Dretke, 542 U.S. 274 (2004) ....................................................................... 33
Thompson v. Dallas City Attorney’s Office, No. 17-10952,
   __ F.3d __ (5th Cir. Jan. 11, 2019) ........................................................................ 33
Trevino v. Davis, 829 F.3d 328 (5th Cir. 2016)............................................................ 42
Trevino v. Thaler, 569 U.S. 413 (2013)...................................................... 18, 19, 40, 41
Wiggins v. Smith, 539 U.S. 510 (2003) ......................................................................... 43
Williams v. Davis, 192 F. Supp. 3d 732 (S.D. Tex. 2016)...................................... 34, 35
Williams v. Thaler, 602 F.3d 291, 311 (5th Cir. 2010) ................................................ 24
Woodson v. North Carolina, 428 U.S. 280 (1976) ........................................................... 1

STATUTES
28 U.S.C. § 2244 ......................................................................................................... 49
28 U.S.C. § 2254(d)....................................................................................................... 7
Act of May 17, 1991, 72d Leg., R.S., ch. 838, § 1,
  1991 Tex.Gen.Laws 2898, 2900 ................................................................................ 6
Tex. Code Crim. Proc. art. 11.071 ........................................................................ 14, 42
Tex. Code Crim. Proc. art. 37.071(b) ........................................................................... 4
Tex. Code Crim. Proc. art. 37.071(e)(1) ( (Vernon’s 1991) ......................................... 6
Tex. Gov't Code Ann. § 78.054(b).............................................................................. 48

RULES
Fed. R. Civ. P. 60(b) ............................................................................................. passim
Fed. R. Civ. P. 60(c)(1)................................................................................................. 50

                                                             iii
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 5 of 60




                                 INTRODUCTION

      Petitioner Robert Mitchell Jennings moves this Court for relief from his

judgment because meritorious claims of trial counsel’s ineffective assistance received

no review on the merits in any court, and that fact seriously affects the integrity of

the prior proceedings in this case. This Court may reopen judgment and review that

claim de novo. Fed. R. Civ. P. 60(b).

      Mr. Jennings’s claim goes to the heart of the bargain the Supreme Court

struck when it permitted the imposition of the death penalty after 1976. States may

only execute a person if the jury has been empowered to give a reasoned moral

response to evidence of that person’s life and character. See Penry v Lynaugh (Penry I),

492 U.S. 302, 316 (1989) (“[I]n capital cases the fundamental respect for humanity

underlying the Eighth Amendment ... requires consideration of the character and

record of the individual offender and the circumstances of the particular offense as a

constitutionally indispensable part of the process of inflicting the penalty of death.”

(quoting Woodson v. North Carolina, 428 U.S. 280, 304 (1976) (plurality)).

      In June 1989, the Supreme Court declared that under Texas law, jurors could

not give effect to significant evidence that might mitigate the punishment and

authorize a sentence less than death. Penry I, 492 U.S. at 328.




                                            1
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 6 of 60




      This “constitutionally indispensable part of the process of inflicting death”

was absent from Mr. Jennings’s trial. That is because trial counsel, ignorant of the

law, did not ensure that Mr. Jennings’s jury would be capable of giving effect to his

evidence in mitigation. Instead, the defense accepted an illogical instruction drafted

by the District Attorney and submitted it as the defendant’s own request. But for

this decision, and trial counsel’s other fatal error—conducting no mitigation

investigation and presenting no evidence in mitigation—there is a reasonable

probability Mr. Jennings would not have been sentenced to death.

      Dozens of other prisoners received relief when courts considered and

adjudicated this same error. Mr. Jennings is one of the very few sentenced to death

via this unconstitutional scheme who has not received a resentencing.

      This claim is before the Court for equally extraordinary reasons. State habeas

counsel’s recent confessed omission of valid claims prevented this Court and the

Texas courts from deciding the claim. When the Supreme Court decided Martinez v.

Ryan, 566 U.S. 1 (2012), the Court gave authority for district courts to hear

defaulted claims that arose from state habeas counsel’s ineffectiveness.

      The attorney representing Mr. Jennings in this Court ignored the conflict of

interest and failed to evaluate and criticize his own performance in state habeas.

Respondent knew that defense counsel was laboring under a potential conflict of


                                           2
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 7 of 60




interest, but ignored it, rather than raising it in any court. But for those omissions,

this Court would have considered, de novo, the serious error of counsel that led to an

unjust sentence.

      These failures seriously affect the fairness and integrity of the previous federal

proceedings and permit this court to grant relief.


              RELEVANT FACTS AND PROCEDURAL HISTORY

      A.    Mr. Jennings’s capital sentencing.

      In 1988, Robert Jennings was charged with capital murder for the shooting

death of police officer Elston Howard. Mr. Jennings was represented at trial by

appointed counsel, Connie Williams and Grant Hardeway.


             1.     Penry v. Lynaugh is decided, and trial counsel fail to notice.
      Trial counsel conducted Mr. Jennings’s capital sentencing ignorant of a major

change to Texas capital sentencing law.

      Nine days before testimony began at Mr. Jennings’s trial—and after all the

jurors had been questioned and selected—the Supreme Court decided Penry v.

Lynaugh, 492 U.S. 302 (June 26, 1989). In a groundbreaking decision, Penry found

for the first time that the Texas capital sentencing statute failed to comply with the

Eighth Amendment in some cases because it did not allow jurors to impose a




                                            3
       Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 8 of 60




sentence directly related to the personal culpability of the defendant. See id. at 322-

328.

        The sentencing scheme at issue in Penry—and in place at the time of Mr.

Jennings’s trial—required that the jury answer three “special issues”:


        (1) whether the conduct of the defendant that caused the death of the
        deceased was committed deliberately and with the reasonable
        expectation that the death of the deceased or another would result;

        (2) whether there is a probability that the defendant would commit
        criminal acts of violence that would constitute a continuing threat to
        society; and

        (3) if raised by the evidence, whether the conduct of the defendant in
        killing the deceased was unreasonable in response to the provocation, if
        any, by the deceased.

Tex. Code Crim. Proc. art. 37.071(b) (Vernon 1981 and Supp.1989).

        Johnny Paul Penry was convicted of brutally raping, beating, and stabbing to

death Pamela Carpenter in Livingston, Texas. In his case, the Court held that the

special issues did not inform the jury that it could fully consider and give effect to

his mitigating evidence of childhood abuse and intellectual disability in imposing its

sentence. See 492 U.S. at 328. Under Mr. Penry’s circumstances, the jury needed

an additional instruction that would “clearly direct” the jury to “consider”

mitigation evidence and give effect to it. Id. at 323.




                                            4
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 9 of 60




      The Penry I decision was long anticipated. The Supreme Court took the case a

year earlier, Penry v. Lynaugh, 487 U.S. 1283 (June 30, 1988) (mem.), and the

decision to take the case was front-page news in Houston.1 High Court to Rule on

Executions of Mentally Retarded, Hous. Chronicle, July 1, 1988, at A1. 2 During the

intervening year, capital defense counsel in Texas were strategically planning for a

possible ruling in Penry’s favor. <<Declaration of Robert McGlasson>>; see also

Convicted Killer Holds Hope of New Appeal, Hous. Chronicle, Sept. 25, 1988, C1

(quoting McGlasson on application of Penry cert. grant to other cases).

      Penry I was handed down at the end of the Supreme Court’s Term, and, as

anticipated, received front-page attention in The Houston Chronicle. See Ruling Might

Spur Changes, Hous. Chronicle, June 27, 1989 at 1. The headlines on that day and

following days spoke to the monumental importance of the decision for Texas

capital trials: Ruling Might Spur Changes (June 27); Penry Ruling May Revise



      1
          Mr. Jennings has attached as Exhibit A, a collection of Houston Chronicle
news stories on the Penry case. All articles referenced in this section are included in
that exhibit.
        2
          See also Retarded Death Row Inmate Hopes New Hearing will Save his Life,
Hous. Chronicle, July 7, 1988, at 1. The case received other coverage as when State
legislators filed bills attempting to pre-empt a ruling favorable to Penry on
intellectual disability (then “mental retardation”). E.g., Ban on Executions of
Retarded Urged, Hous. Chronicle, Dec. 18, 1988, at C1. See also Supreme Court
Stays Execution of Convicted Texas Killer, Hous. Chronicle, Sept. 15, 1988, at A
(regarding stay entered pending disposition of Penry).
                                           5
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 10 of 60




Death Penalty (June 27 inset); Penry Ruling May Open Legal Doors for Others on

Death Row (July 3). An article noted that the decision might give rise to changes to

the statute. See Penry Ruling Might Revise Death Penalty, Hous. Chronicle, June 27,

1989 at 11.3

      Yet Mr. Jennings’s trial counsel were ignorant of this major change to Texas

capital sentencing law. The first time it came to their attention was when District

Attorney John B. Holmes raised it, in the middle of the capital sentencing hearing

on July 12, 1989. SHCR 441 (Supp. Affidavit of Connie Williams, Feb. 23, 2007).

      As a result, counsel could not and did not move to reopen voir dire to

determine that the jurors selected were “Penry qualified”—that is, whether they could


      3
        The Texas Legislature addressed Penry at the soonest possible juncture: the
next legislative session in 1991. Act of May 17, 1991, 72d Leg., R.S., ch. 838, § 1,
1991 Tex.Gen.Laws 2898, 2900. A new Penry-compliant instruction went into effect
September 1, 1991:
      Whether, taking into consideration all of the evidence, including the
      circumstances of the offense, the defendant's character and
      background, and the personal moral culpability of the defendant, there
      is a sufficient mitigating circumstance or circumstances to warrant that
      a sentence of life imprisonment rather than a death sentence be
      imposed.

Tex. Code Crim. Proc. art. 37.071(e)(1) ( (Vernon’s 1991). In essentially the same
form, that mitigation instruction is still in effect today. See Tex Code Crim. Proc.
art. 37.071(e)(1) (modifying “life imprisonment” to “life imprisonment without
parole”).


                                           6
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 11 of 60




give effect to mitigating evidence that might exceed the scope of the special issues.

Nor did counsel move for a timely mistrial. See 39 RR 69-70. Even then counsel’s

belated objection revealed his limited ability to state Penry’s holding:


      Mr. Williams:        Your Honor, before the jury comes in, the Penry
                           decision was decided two weeks ago. We would like
                           to make a Motion for Mistrial. It raised a situation
                           where the jurors should be allowed to respond in
                           the punishment – uh portion of a trial to a moral
                           response, Your Honor, to the – in applying the –
                           uh – to use the reasonable moral response in
                           assessing the death penalty….

39 RR 69.

             2.     Trial counsel conduct no mitigation investigation, present no
                    mitigation witness, and present only one witness with respect
                    to the future-dangerousness special issue.4

      In preparation for the punishment stage of Mr. Jennings’s trial, trial counsel

did not “fully appreciate the concept of ‘mitigation evidence.’” SHCR 40. So

counsel made almost no attempt to investigate any circumstances that might

persuade a juror to deem Mr. Jennings worthy of a sentence less than death. Id.




      4
        As addressed in the Argument infra, Mr. Jennings is not seeking to relitigate,
or provide new evidence in support of, the ineffective assistance of trial counsel
claim for counsel’s failure to conduct a reasonable mitigation investigation that has
been conclusively denied by the Fifth Circuit under 28 U.S.C. § 2254(d). He raises a
different claim for relief, based on an independent deficiency of trial counsel.
                                            7
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 12 of 60




      Trial counsel spoke with Mr. Jennings, his mother Flora Jennings, and a

Harris County jail chaplain whom Mr. Jennings had met with infrequently while

detained before trial. SHCR 41. Based on this extremely limited preparation,

counsel proposed to have the jail chaplain and Mr. Jennings himself testify. During

the defendant’s punishment stage evidence, counsel sought to present Mr. Jennings

protected by an order prohibiting cross-examination about the facts of the case. 39

RR 196-200. The prosecution opposed and the court denied. Those facts included

his childhood neglect at the hands of a mother addicted to drugs. 39 RR 197.

      When the court denied that tardy effort to limit testimony, counsel presented

no witnesses who raised any of these mitigating facts. The defense rested without

presenting a shred of mitigation evidence. Instead, the jury heard from the jail

chaplain, who testified that he had met Mr. Jennings in jail, saw him a few times a

week, and believed that he was not “incorrigible.” 39 RR 187-89. The chaplain’s

evidence had only the “most tenuous” connection to mitigation, and merely had an

“ameliorating effect” with respect to the second special issue, future dangerousness.

Ex parte Jennings, No. AP-75-806 & AP-75,807, 2008 WL 5049911, at *8 (Tex. Crim.

App. 2008).

      The jury also heard Mr. Jennings’s tape-recorded statement, taken while Mr.

Jennings was a patient at Ben Taub Hospital, receiving treatment for a gunshot


                                          8
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 13 of 60




wound to his hand. 39 RR 162-63. In that statement, Mr. Jennings admitted his

guilt and stated that he was “real upset” because he shot someone and did not know

whether that person was dead or alive; that he was remorseful about what happened;

that he wished he could “take it all back”; and that he would “face whatever

punishment [he had] coming.” He also cried during portions of the interview. State’s

Exhibit 22a.


               3.   Trial counsel requests the court submit the District Attorney’s
                    supplemental “nullification” instruction.

      On July 12, 1989, a little over two weeks after Penry I, the District Attorney

handed counsel a copy of the decision and a supplemental instruction drafted by the

District Attorney’s chief of appeals. Mr. Holmes informed counsel that he believed

the new instruction “was an appropriate response to the Penry mandate.” SHCR

441; SHCR 29. Mr. Williams unreasonably accepted the offer: because he did not

have time to research the law, he would rely on the prosecution’s assurance, and

would give the trial court the supplemental jury instruction as if it were his own. Id.

      At the conclusion of the case, trial counsel knew they “needed to give

something to the jury,” but, having failed to research the law independently or speak

with their colleagues in the defense bar who had been litigating strategies based on

the Supreme Court litigation for months, they did not know what that something



                                           9
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 14 of 60




was. Id. (emphasis added). So counsel “asked the Court to include the nullification

instruction supplied by Mr. Holmes.” Id. The Court accepted the instruction:


      When you deliberate about the questions posed in the Special Issues,
      you are to consider mitigating circumstances and factors, if any,
      supported by the evidence presented in both phases of trial. A
      mitigating circumstance may be any aspect of the Defendant's character
      and record or circumstances of the crime which you believe makes a
      sentence of death inappropriate in this case. If you find that there are
      any mitigating circumstances, you must decide how much weight they
      deserve and give them effect when you answer the Special Issues. If you
      determine that, in consideration of this evidence, [ ] a life sentence
      rather than a death sentence, is an appropriate response to the personal
      moral culpability of the Defendant, you are instructed to answer the
      Special Issue under consideration “No.”

1 CR at 478.

      In closing argument, District Attorney Holmes argued that the jury should do

the impossible: simultaneously give effect to this instruction, but also follow the law

they swore to follow at voir dire (which did not discuss a potential nullification

instruction): “I hope that you have the courage and the convictions that you showed

at the time you were selected as a member of the jury to vote what the evidence

clearly shows.” 39 RR 227. This admonition is materially the same as the

prosecutor’s admonition in Penry’s first trial. See Penry I, 492 U.S. at 325–26

(prosecutor: “You’ve all taken an oath to follow the law and you know what the law

is.... In answering these questions based on the evidence and following the law, and

that's all that I asked you to do, is to go out and look at the evidence.”).
                                            10
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 15 of 60




         Assistant District Attorney George Lambright argued that Mr. Jennings’s

evident remorse should not be credited when making the decision whether he

should be sentenced to death. 39 RR 246-47.

         Trial counsel Williams stated that he could not “quarrel with” the jurors’

imposition of the death penalty.5 “But if you can, I ask you to find that mitigation to

answer one of those issues ‘No.’” 39 RR 239-40.

         The jury answered the three statutory special issues in the affirmative. CR

480-82. The trial court imposed a death sentence based on the answers to the special

issues, CR 487-89. Mr. Jennings was sentenced to death.

         Johnny Paul Penry was retried in 1990, the year after Mr. Jennings’s trial. See

Penry v. Johnson (Penry II), 532 U.S. 782, 788 (2001). Penry’s second jury received a

nullification instruction similar to the one Mr. Jennings’s defense counsel laundered

for the District Attorney. Id. at 789-90. But Mr. Penry’s attorney recognized that the

instruction failed to provide “the key under Penry I … that the jury be able to

‘consider and give effect to a defendant’s mitigating evidence in imposing sentence.’”

Id. at 797 (quoting, with added emphasis and omitted alteration, Penry I, 492 U.S. at

319)).



         5
        Cf. McCoy v. Louisiana, 138 S. Ct. 1500 (2018) (defendant’s choice, not
counsel’s, not to admit guilt in an attempt to secure a sentence less than death).

                                            11
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 16 of 60




      The Supreme Court found,


      Our opinion in Penry I provided sufficient guidance as to how the trial
      court might have drafted the jury charge for Penry’s second sentencing
      hearing to comply with our mandate. We specifically indicated that our
      concerns would have been alleviated by a jury instruction defining the
      term “deliberately” in the first special issue “in a way that would clearly
      direct the jury to consider fully Penry’s mitigating evidence as it bears
      on his personal culpability.” 492 U.S., at 323. The trial court surely
      could have drafted an instruction to this effect. Indeed, Penry offered two
      definitions of “deliberately” that the trial court refused to give. See Tr. of Oral
      Arg. 12, 14-15.

Penry II, 532 U.S. at 802-03 (emphasis added). The nullification instruction’s failure

to satisfy Penry I was so evident that the Supreme Court found the state court’s

conclusion to the contrary “objectively unreasonable.” Id. at 804.


      B.    Initial state court review.

      Appellate counsel, who also was trial counsel, did not challenge the

instruction on appeal and could not allege their own ineffectiveness in requesting

the instruction. The Court of Criminal Appeals affirmed the death sentence in

1993. Jennings v. State, No. AP-70,911 (Tex. Crim. App. 1993) (unpublished).

      Attorney Randy Schaffer was appointed to represent Mr. Jennings after his

direct appeal had concluded. Texas law required Mr. Schaffer to raise all available

extra-record claims for relief in a single habeas application. He did not.




                                              12
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 17 of 60




      In the initial habeas application filed in September 1996, Mr. Jennings raised

one claim of ineffective assistance of trial counsel at the penalty phase based on four

distinct “deficiencies in performance.” See SHCR 21-34.6

      In a section that concluded that Mr. Jennings had not received “the benefit of

Penry,” the application asserted—without evidentiary support—that District Attorney

Holmes had personally provided trial counsel the nullification instruction and that

the instruction was “drafted by Calvin Hartmann, Chief of the Appellate Division of

the Harris County District Attorney’s Office.” SHCR 29 & n.16.

      Mr. Schaffer had learned of those facts from a conversation with Mr. Holmes

himself. See Sept. 13, 1996 Memo re Randy Schaffer Meeting with Johnny Holmes,

Exhibit B. Mr. Schaffer would obtain a supplemental affidavit from Mr. Williams

attesting to the same facts over ten years later, in February 2007. See SHCR 441.

      In June 2001, Mr. Jennings filed a supplement to his application with an

additional claim that the trial court’s submission of the nullification instruction


      6
       The application raised four deficiencies:
      1.   failure to discover and present mitigating evidence of Mr. Jennings’s
           mental impairment;
      2.   failure to present evidence of applicant’s disadvantaged background;
      3.   failure to move to reopen the voir dire examination or to move for a
           mistrial when Penry v. Lynaugh was decided after completion of the voir
           dire examination but before commencement of the testimony;
      4.   arguing during summation that he could not quarrel with the death
           sentence.
                                           13
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 18 of 60




violated the Eighth Amendment. See SHCR 59-64. The new filing again raised the

disturbing circumstances by which counsel received the nullification instruction

from the district attorney. SHCR at 59-60. But once again, the application did not

allege that trial counsel—as opposed to the trial court—had been deficient for failing to

question the nullification instruction.

      At the close of initial briefing before the trial court, state habeas counsel did

not request that the court hold an evidentiary hearing, and none was held. Cf. Tex.

Code Crim. Proc. art. 11.071 §§ 8, 9 (Vernon’s 1995) (mandating a hearing if there

are “controverted previously unresolved factual issues”). The state habeas court

denied relief on Mr. Jennings’s claims in January 2007, by signing the District

Attorney’s proposed findings of fact and conclusions of law. SHCR 410-28.

      The state habeas court’s findings are merely advisory, until the Court of

Criminal Appeals adopts them. See Tex. Code Crim. Proc. art. 11.071. Mr. Jennings

objected to the state habeas court’s decision. Among his objections, Mr. Jennings

requested—for the first time since 1996—a hearing to develop evidence regarding the

circumstances of counsel requesting the nullification instruction. See SHCR 437.

      When the Court of Criminal Appeals set the matter for additional briefing on

the ineffectiveness claims and the Penry issue, counsel floated a new theory of

ineffectiveness. In supplemental briefing, in a footnote near the end of his pleading,


                                           14
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 19 of 60




Mr. Jennings made brief reference to a combination of counsel’s deficiencies for

failing to “introduce[] mitigating evidence of his mental impairment and

disadvantaged background” and failing to “object[] to the nullification instruction”

which would have led to a different outcome. Applicant’s Brief, at 31 n.25.

      Relying on a 1993 precedent, the CCA concluded that Mr. Jennings’s Penry

claim failed, because it was reviewable based only on the record, and the record

contained no evidence that would have been beyond the scope of the special issues.

Ex parte Jennings, 2008 WL 5049911, at *8, n.21 (citing Ex parte Kunkle, 852 S.W.2d

499, 504 (Tex. Crim. App. 1993) (“we shall not consider mitigating evidence not

presented or proffered at trial in determining the merits of a Penry claim.”)).


      C.    Federal habeas and subsequent post-conviction proceedings.

      Two months after the Court of Criminal Appeals denied Mr. Jennings’s

habeas application, Mr. Schaffer moved for appointment as Mr. Jennings’s federal

habeas counsel and filed the petition for habeas corpus in January 2009. ECF No. 1

(Petition). The petition purported to raise one ground for relief alleging ineffective

assistance of counsel at the punishment stage.

      In addition, the petition raised the claim that “[h]ad counsel introduced

mitigating evidence of petitioner’s mental impairment and disadvantaged

background and thereafter objected to the nullification instruction, an appellate

                                           15
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 20 of 60




court would have reversed the death sentence.” Petition at 33-34 (citing Abdul-Kabir

v. Quarterman, 550 U.S. 233 (2007); Brewer v. Quarterman, 550 U.S. 286 (2007); and

Smith v. Texas, 550 U.S. 297 (2007)).

       This Court granted relief on that claim. Jennings v. Thaler, No. 4:09-cv-219,

2012 WL 1440387 (S.D. Tex. Apr. 23, 2012), rev’d sub nom. Jennings v. Stephens, 537

F. App’x 326 (5th Cir. 2013), remanded, 135 S. Ct. 793 (2015), and aff’d, 617 F.

App’x 315 (5th Cir. 2015). This Court held that trial counsel’s overall decision to

present no witnesses to explain Mr. Jennings’s life was not reasonable and the state

court had unreasonably applied clearly established law: “whatever damage counsel

may have feared from cross examination of Jennings or Mrs. Jennings’s hostility

toward her son is far outweighed by the damage caused by presenting no evidence at

all of Jennings’s background, i.e., giving the jury no reason not to impose a death

sentence.” Id. at *4. But, this Court found Mr. Jennings’s claim about counsel’s

failure with respect to the nullification instruction unexhausted and procedurally

barred. Id. at *7.

       The Fifth Circuit reversed the grant of relief in July 2013. Jennings v. Stephens,

537 F. App’x 326 (5th Cir. 2013). The court found it “[n[otabl[e]” that “Jennings'

attorneys requested [the nullification] instruction and did not object to it as

inadequate;” the court agreed with this Court that the claim regarding Penry was


                                            16
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 21 of 60




defaulted. Id. at 336-37. It found that Mr. Jennings had developed the factual basis

for the claim in state court, and noted that a different Penry issue had been raised

and adjudicated in state court. Id.

      The Supreme Court reversed and remanded the Fifth Circuit’s decision for

failure to consider all issues on appeal. Jennings v. Stephens, 135 S. Ct. 793 (2015).

Initial federal habeas proceedings finally came to a close in 2015, when the Fifth

Circuit rejected the remaining issue on remand and again denied relief. Jennings v.

Stephens, 617 F. App’x 315 (5th Cir. 2015).


      D.     Federal habeas counsel’s conflict of interest and the appointment of
             conflict-free counsel.

      Five weeks before this Court entered its Memorandum and Order granting

Mr. Jennings’s ineffectiveness claim, the Supreme Court held that federal habeas

petitioners could raise a procedurally defaulted ineffective-assistance-of-trial-counsel

claim, if counsel at the initial collateral-review stage at which the claim had to be

raised first were themselves ineffective in failing to present the claim. Martinez v.

Ryan, 566 U.S. 1, 17 (Mar. 20, 2012).7




      7
       The State of Texas filed a brief as amicus curiae urging a ruling in favor of the
respondent in Martinez. 2011 WL 4072899.
                                           17
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 22 of 60




      Two months before the Court of Appeals ruled on Mr. Jennings’s appeal, in

May 2013, the Supreme Court removed all doubt: Martinez applied to Texas post-

conviction cases. Trevino v. Thaler, 569 U.S. 413, 429 (May 28, 2013).

      Under the Martinez rule, Mr. Jennings’s federal habeas counsel, who had also

served as state habeas counsel, labored under a potential conflict of interest. See Speer

v. Stephens, 781 F.3d 784 (5th Cir. 2015); Mendoza v. Stephens, 783 F.3d 203, 211

(5th Cir. 2015) (Owen, J., concurring).

      At the end of Mr. Jennings’s initial habeas proceedings, federal habeas

counsel represented Mr. Jennings in subsequent state habeas litigation, seeking to

vindicate Mr. Jennings’s right to retrial due to the trial court’s submission of the

defective nullification instruction and raising other issues. The CCA dismissed the

subsequent litigation and denied a suggestion to reconsider an earlier application. Ex

parte Jennings, Nos. WR-67,208-03 and WR-67,208-04 (Tex. Crim. App. May 16,

2018); Ex parte Jennings, Nos. WR-67,208-02 and WR-67,208-03, 2018 WL 4472744

(Tex. Crim. App. Sept. 19, 2018). Mr. Schaffer filed a petition for a writ of certiorari

and an application for a stay of execution in the Supreme Court on November 20,

2018. Petition for Writ of Certiorari, Jennings v. Texas, No. 18-6848 (U.S.), which

remains pending.




                                           18
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 23 of 60




       State/federal habeas counsel did not raise his conflict of interest until

September 20, 2018. ECF No. 24. Over a month earlier, Mr. Jennings had received

an execution date for January 30, 2019. Mr. Schaffer argued that Mr. Jennings was

entitled to new counsel for federal review of the state habeas counsel’s performance

under Martinez and Trevino. Id. Counsel identified two areas in which he believed he

might have been ineffective in state habeas proceedings for failing to investigate and

raise claims of trial counsel’s ineffectiveness. Id. at 4-10.

       Over the State’s opposition, this Court appointed conflict-free counsel

Edward Mallett on October 23, 2018. ECF No. 27. Mr. Mallett moved this court

for co-counsel the Federal Public Defender for the Western District of Texas,

Capital Habeas Unit (Federal Defender), see ECF No. 28, because he could not

“effectively carry out his mission under the Court’s order without [] substantial

assistance.” ECF No. 30. The State again opposed. On November 21, this Court

granted the motion, appointing the Federal Defender. ECF No. 31.


                                      ARGUMENT

       “Extraordinary” cases are extraordinary in their own, unique ways. The

circumstances that entitle a petitioner to Rule 60(b)(6) relief—that is, that make the

case extraordinary—are not easily reduced to rules and precedents. The law entrusts




                                             19
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 24 of 60




the determination to this Court’s broad, equitable judgment, so that it might do

justice.

       Mr. Jennings respectfully submits that his case is extraordinary. The following

factors make his case the rare outlier, eligible for reopening and review.


       1.     The uniquely damaging effect of a trial counsel who was ignorant of the

constitutional law of capital sentencing, consulted only with opposing counsel, conducted

negligible mitigation investigation, and did the prosecution’s unconstitutional bidding in giving

the jury a flawed, confusing instruction. Mr. Jennings’s trial counsel was admittedly

ignorant of the law of capital sentencing and abdicated his adversarial role when he

permitted the State to pass its nullification instruction as a “defense” request. The

State then capitalized on counsel’s error by admonishing the jurors to follow the

special issues alone. This unthinking, uncritical reliance on the prosecution’s work-

product prevented the jury from giving a reasoned moral response to Mr. Jennings’s

remorse and life. Cf. Buck v. Davis, 137 S. Ct. 759, 779 (2017) (noting that defense

counsel’s injection of an error into punishment trial was extraordinary circumstance

under Rule 60(b) where Texas conceded the same error in other cases).

       This error compounded the already severe problems with counsel’s mitigation

investigation. This Court found that trial counsel’s failures in conducting an

adequate mitigation investigation left the jury with “no reason not to impose a death

                                               20
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 25 of 60




sentence.” Jennings v. Thaler, No. 4:09-cv-219, 2012 WL 1440387 at *4 (S.D. Tex.

Apr. 23, 2012). But for these errors, there is a near certainty that Mr. Jennings’s

sentence would have been overturned and a reasonable probability that a juror

would have had both the evidence and the instructional vehicle necessary to spare

Mr. Jennings’s life.

       2.     This is an exceptional case because Mr. Jennings has failed to receive Eighth

Amendment relief – not because of the merits of the claim, but due to the timing of the

developments in the law, and the ineffectiveness of prior counsel. Mr. Jennings’s case is rare

in part because the class of similarly situated defendants was small, many of them

received relief already, and these cases are unlikely to arise again. Cf. Buck, 137 S. Ct.

at 778-79 (noting that state denied relief to Mr. Buck that was made available to

similarly situated petitioners). By 1991, ten years before Penry II, Texas mandated a

mitigation instruction to jurors that complied with Penry I. Only defendants tried in

the two-year period between June 1989, when Penry I was decided, and September

1991, when the new statutory instruction took effect, could be in Mr. Jennings’s

situation. Further, the unique combination of counsel’s errors—presenting negligible

mitigating evidence and requesting the nullification instruction that would block

full consideration of any mitigation—has thus far doomed Mr. Jennings’s attempt to

rectify his case under Texas’s post-Penry law.


                                              21
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 26 of 60




       3.     The significant change in law in Martinez & Trevino allows for de novo

review of this claim. Mr. Jennings’s defaulted claim of ineffectiveness was barred from

review in federal court in 2009, when it was raised. By 2012, that had changed: at

the moment this Court granted relief on a separate issue of trial counsel’s

ineffectiveness, this Court could have reviewed the claim. This change in law is only

now being invoked in Mr. Jennings’s case due to federal habeas counsel’s conflict of

interest. Now, this court has the opportunity to review this claim de novo. Cf. Buck,

137 S. Ct. at 779-80 (noting change in law wrought by Martinez was a “significant

element” in availability of relief under Rule 60(b)).

       4.     The unreasonable failures of state habeas counsel to raise this issue has

prevented review of this claim for the last 22 years. State habeas counsel was aware of trial

counsel’s unreasoned decision to launder the prosecution’s nullification instruction

– yet failed to plead a claim about trial counsel’s malfeasance. Instead, post-

conviction counsel mentioned the issue in passing in a footnote in a 2007 state

court brief, and did not raise the claim of counsel’s ineffectiveness in federal habeas

until 2009. There was no strategic or valid reason for state habeas counsel not

raising this issue when he first learned of it.

       5.     Federal habeas counsel’s conflict of interest infected federal habeas proceedings

and was not raised by conflicted counsel until the eve of execution. Counsel’s conflict of


                                              22
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 27 of 60




interest disabled him from working on Mr. Jennings’s behalf to secure review of his

meritorious, defaulted claim. Mr. Jennings has not received even one round of

federal review with counsel capable of representing all his interests. This

fundamental defect in the federal adjudication alone warrants reopening.

          6.   Conflict-free counsel appointed less than 90 days before Mr. Jennings’s

execution have timely sought relief from the judgment. Conflict-free counsel have exercised

extraordinary diligence in familiarizing themselves with the facts and law of Mr.

Jennings’s case. They have raised this motion less than three months after their

appointment, i.e., a “reasonable time” from the moment the grounds could be

raised.

          7.   The state’s interest in finality is diminished. Even weighed against the

State’s interest in finality in its judgments, these extraordinary facts and

circumstances favor reopening the judgment. The State’s interest in finality is

entitled to less weight here due to two equitably relevant circumstances: (1) the State

introduced the nullification instruction—albeit through defense counsel’s

unreasonable assistance—and no reasonable lawyer could have failed to see that the

instruction did not satisfy Penry II. Cf. Penry II, 532 U.S. at 804; (2) the State was

aware that Mr. Schaffer defaulted a trial ineffectiveness claim, the State participated

in the litigation in Martinez and thereby admitted its interest in the outcome of that


                                              23
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 28 of 60




case, the State had a duty to raise a disqualifying conflict that could impair the

integrity of these proceedings, Sealed Appellee v. Sealed Appellant, 900 F.3d 663, 672

(5th Cir. 2018), and the State sat silent.

      A.     Rule 60(b) permits this Court to reopen the judgment to do justice on
             a showing of extraordinary circumstances.

       Rule 60(b)(6) is a “grand reservoir of equitable power to do justice in a

particular case.” Williams v. Thaler, 602 F.3d 291, 311 (5th Cir. 2010) (internal

quotation marks and citation omitted); Klapprott v. United States, 335 U.S. 601, 615

(1949) (Rule 60(b) “vests power in courts . . . to enable them to vacate judgments

whenever such action is appropriate to accomplish justice.”). The rule recognizes

that, while finality of judgments is of crucial importance, “the justice function of the

courts demands that it must yield, in appropriate circumstances, to the equities of

the particular case in order that the judgment might reflect the true merits of the

cause.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 401 (5th Cir. Unit A 1981). This is

no less true in habeas cases. See Buck, 137 S. Ct. at 778-80 (granting Rule 60(b)(6)

relief to capital habeas petitioner).

       The exercise of the power is reserved for cases that present “extraordinary

circumstances.” Ackermann v. United States, 340 U.S. 193, 199 (1950). To determine

whether “extraordinary circumstances” warrant relief under Rule 60(b)(6), courts

may consider a variety of factors. Buck, 137 S. Ct. at 778. These include “the risk of

                                             24
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 29 of 60




injustice to the parties and the risk of undermining the public’s confidence in the

judicial process.” Id. (quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847,

863-64 (1988) (internal quotation marks omitted)). Other relevant, but non-exclusive

factors identified by the Fifth Circuit and potentially relevant here include “whether

the motion was made within a reasonable time,” “whether if the judgment was

rendered after a trial on the merits the movant had a fair opportunity to present his

claim or defense,” and “whether there are intervening equities that would make it

inequitable to grant relief.” Seven Elves, 635 F.2d at 402. The court conducts a case-

by-case inquiry, requiring careful assessment of the particular equities of each case.

See Gonzalez v. Crosby, 545 U.S. 524, 540 (2005) (Stevens, J. dissenting) (observing

“the equitable, often fact-intensive nature of the Rule 60(b) inquiry”).

       A district court’s discretion when considering Rule 60(b)(6) motions is

“especially broad,” Harrell v. DCS Equip. Leasing Corp., 951 F.2d 1453, 1458 (5th Cir.

1992), and subject only to “limited and deferential appellate review,” Gonzalez, 545

U.S. at 535.


      B.       Mr. Jennings’s defaulted claim of ineffective assistance of trial counsel
               is extraordinary and substantial; denying relief from the judgment will
               prevent these merits from being heard.

       The substantiality of the never-before-adjudicated constitutional claim weighs

strongly in favor of granting relief to re-open judgment. The claim that this Court

                                            25
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 30 of 60




has thus far been precluded from addressing—and could now address de novo—is a

serious and meritorious claim of trial counsel’s ineffectiveness.

      The Court does not need to resolve this merits inquiry through this motion.

Indeed, it cannot do so. Gonzalez, 545 U.S. at 532-33. It is enough that this claim is

substantial, has some merit, and deserves development and review after an

evidentiary hearing. Buck, 137 S. Ct. at 779-80.

      Defense counsel’s actions at the punishment phase of trial forfeited any

chance Mr. Jennings could receive a constitutionally defensible sentence. Counsel

acted as a dupe for the District Attorney, laundering the prosecution’s illogical,

unethical, and unconstitutional nullification instruction, Penry II, 532 U.S. at 799,

and requesting it as their own. Moreover, they did so without any independent

attempt to determine whether it was in their client’s interest at trial, whether it

complied with Penry I (a decision trial counsel either hadn’t read or hadn’t

reasonably understood), or whether basic prudence required that the State must

proffer the instruction and bear any risk of it being found defective on appeal.

      As lead trial counsel Connie Williams stated in a 2007 affidavit,

          • Counsel “did not realize that [Penry] had been decided until we [were]

             in the punishment stage of Mr. Jenning’s [sic] trial.”




                                           26
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 31 of 60




          • Counsel learned of the case on July 12, 1989 when the District

             Attorney Holmes, gave them a copy of the Penry decision and a

             supplemental instruction written by the prosecution.

          • Counsel stated that “there was no time to research Penry for the

             purpose of developing and constructing our own Penry instruction”

          • Counsel “needed to give something to the jury” so counsel “asked the

             Court to include the nullification instruction supplied by Mr. Holmes.”

SHCR 441.

      The prosecution then capitalized on the juror’s confusion in closing

argument. In voir dire, the seated jurors were questioned on the special issues alone

and told that the law required them to follow those instructions. Then, in their jury

charge, they were informed that there was an additional instruction—something that

jurors could interpret as telling them to give a false answer the special issues. See 1

CR 478. This put the jury in the untenable position of having to follow the new

instruction, which in turn asked the jury to ignore the special issues they swore to

follow based on an unguided process of “nullfication.”

      The prosecution recognized and exploited the inconsistency by reminding the

jurors of their obligation to follow the law they swore to follow at voir dire: “I hope

that you have the courage and the convictions that you showed at the time you were


                                            27
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 32 of 60




selected as a member of the jury to vote what the evidence clearly shows.” 39 RR

227. And the prosecution downplayed evidence of remorse. 39 RR 246-47.


               1.     Counsel performed unreasonably.

      Reviewed through the lens of basic strategic considerations and the clearly

established applicable constitutional principles, counsel’s conduct in requesting the

instruction was undoubtedly unreasonable. See Strickland v. Washington, 466 U.S. 668

(1984).

          “An attorney’s ignorance of a point of law that is fundamental to his case

combined with his failure to perform basic research on that point is a quintessential

example of unreasonable performance under Strickland.” Hinton v. Alabama, 571

U.S. 263, 274 (2014); see, e.g., (Terry) Williams v. Taylor, 529 U.S. 362, 395 (2000)

(finding deficient performance where counsel “failed to conduct an investigation

that would have uncovered extensive records [that could be used for death penalty

mitigation purposes], not because of any strategic calculation but because they

incorrectly thought that state law barred access to such records”); Kimmelman v.

Morrison, 477 U.S. 365, 385 (1986) (finding deficient performance where counsel

failed to conduct pretrial discovery and that failure “was not based on ‘strategy,’ but

on counsel’s mistaken belie[f] that the State was obliged to take the initiative and

turn over all of its inculpatory evidence to the defense”).

                                            28
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 33 of 60




       For example, in Lankford v. Arave, 468 F.3d 578 (9th Cir. 2006), cert. denied,

552 U.S. 943 (2007), the court, per Judge Bybee, granted habeas relief based upon

trial counsel’s submission of jury instructions that erroneously misstated the state

law as to accomplice testimony. 468 F.3d at 583-84. Trial counsel performed good-

faith research to learn the law, but selected an accomplice testimony jury instruction

that conflicted with Idaho state law. Id. at 584-85. The circuit court found that

“[c]ounsel's errors with the jury instructions were not a strategic decision to forego

one defense in favor of another. They were the result of a misunderstanding of the

law.” Id. at 584.

       Here, counsel’s decision to request the supplemental nullification instruction

was made in ignorance of a fundamental point of law—Penry I. Counsel’s assertion

that he did not have time to consider Penry, SHCR 441, is belied by evidence that

defense lawyers were making strategic use of grant of certiorari eight months before

the merits decision issued.

       Even after Mr. Jennings’s counsel learned of Penry on the unreasonably late

date of July 12, counsel nevertheless did no further legal research to understand the

basic holding of that case. See SHCR 29; SHCR 441.

       Worse yet, even crediting trial counsel’s assertion that he lacked time to

prepare, his complaint only shows his inability to make an informed strategic decision.


                                           29
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 34 of 60




Lockett v. Anderson, 230 F.3d 695, 715 (5th Cir. 2000) (holding “assertion of a ‘strategic

decision’ must be rejected because no informed decision was made.”). Counsel’s

statements evidence uncertainty about the right course of action. Rather than require

the State to bear the risk of that uncertainty, defense counsel adopted the prosecutor’s

instruction as his own, not for any strategic reason, but because the jury had to be

given “something.” SHCR 441. Nothing explains trial counsel’s decision to make Mr.

Jennings bear the risk that the proffered instruction would be defective. It is axiomatic

that defense counsel had a duty to “take steps necessary to make a clear and complete

record for potential review,” including “requesting or objecting to jury instructions.”

American Bar Association, Criminal Justice Standards, Defense Function, Std. 4-1.5.

      “The Sixth Amendment mandates that the State bear the risk of

constitutionally deficient assistance of counsel.” Kimmelman, 477 U.S. at 379 (citing

Murray v. Carrier, 477 U.S. 478, 488 (1986) (“if the procedural default is the result of

ineffective assistance of counsel, the Sixth Amendment itself requires that

responsibility for the default be imputed to the State, which may not ‘conduc[t] trials

at which persons who face incarceration must defend themselves without adequate

legal assistance.’”) (quoting Cuyler v. Sullivan, 446 U.S. 335, 344 (1980)). So too,

under the equitable principles that apply in this Rule-60(b) context, the State cannot

rely on finality because to do so inverts the Constitution’s allocation of risk.


                                           30
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 35 of 60




          Common sense, informed by any reasonable lawyer’s understanding of jury

nullification, the Eighth Amendment, and Penry were enough to put reasonable

counsel on notice—at a minimum—that the nullification instruction was

questionable. Any reasonable lawyer could have seen that the tension between the

nullification instruction and the jurors’ oaths was untenable, and would lead to

unconstitutional results. The special issues and nullification instruction were

certainly inadequate to give effect to the mitigating evidence that might have been

introduced by trial counsel after even a minimally adequate mitigation investigation.

The State, not Mr. Jennings, should bear the risk of error.

          A straightforward reading of Penry reveals that it required an instruction that

would “clearly direct” consideration of, 492 U.S. at 323 (emphasis added), “provide a

vehicle” for, id. at 324, or “give effect to,” id. at 323, mitigating evidence of

childhood abuse.

          The instruction counsel submitted was not just plainly out of compliance with

Penry because it failed to provide a “vehicle,” id. at 324, for the “mitigating facts”

counsel hoped to submit, see 39 RR 196-200. The instruction was internally

ambiguous and was guaranteed to confuse the jurors about their ability to give Mr.

Jennings a life sentence when doing so would require them to violate their oath as

jurors.


                                             31
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 36 of 60




      The Supreme Court has held the Fifth Circuit and Texas Court of Criminal

Appeals grossly misinterpreted what the Constitution required prior to the firm

rebuke of Penry II (2001). Penry v. Johnson decided as a matter of law that no

reasonable court could conclude that the identical nullification instruction given in

Penry’s second trial complied with the Eighth Amendment. Penry II, 532 U.S. at

804; see also Abdul-Kabir v. Quarterman, 550 U.S. 233, 263 (2007) (“Indeed, given

that the resentencing [in Penry II] occurred after the enactment of AEDPA, we

concluded (contrary to the views of the Fifth Circuit, which had denied Penry a COA)

that the CCA’s judgment affirming the death sentence was objectively unreasonable.”

(emphasis added)).

      A finding of deficiency does not translate to a requirement that trial counsel

be clairvoyant.8 Numerous lawyers in trial counsel’s position preserved proper




      8
        Ogan v. Cockrell, 297 F.3d 349, 360 (5th Cir. 2002), held that counsel could
not have acted unreasonably because the Fifth Circuit “consistently approved
supplemental mitigating evidence instructions similar to the instruction given in this
case.” But because Penry II held those approvals “objectively unreasonable,” and the
Circuit failed to address Penry II’s AEDPA-based holding, Ogan’s holding is not
precedent. See Thompson v. Dallas City Attorney’s Office, No. 17-10952, __ F.3d __
(5th Cir. Jan. 11, 2019) (published). Ogan was itself decided at a time when the Fifth
Circuit held an “improper” view of what mitigation evidence was, which infected its
application of Penry. See Tennard v. Dretke, 542 U.S. 274, 287 (2004) (“[T]he Fifth
Circuit’s screening test [for mitigation relevance] has no basis in our precedents….”).


                                          32
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 37 of 60




objections to the nullification instruction or sought a proper mitigation instruction.

At the October 1989 trial of Raymond Martinez in Harris County, counsel “made

various objections to [the nullification] instruction all of which the trial court

overruled.”


      Within these objections, applicant claimed that “any charge relating
      to Penry” should be in the form of a separate “special issue” so that “the
      jury could consider mitigating evidence separate and apart from their
      consideration of the three [special] issues.”

Ex parte Martinez, 233 S.W.3d 319, 321 (Tex. Crim. App. 2007). Mr. Martinez was

granted a new trial. The same was true for Guy Alexander (Harris County, 1989);

Michael Blue (Liberty County, June 1989); Carl Buntion (Harris County, 1989); and

Charles Hood (Collin County 1990). Obviously, Penry’s lawyers did so the year after

Mr. Jennings’s trial. Penry II, 532 U.S. at 802-03. All those defendants received relief

from their unconstitutional sentence. See Exhibit C (list of cases in which relief was

granted following Penry II).


              2.    Mr. Jennings was prejudiced by counsel’s failures.

      Mr. Jennings can “show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694.




                                           33
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 38 of 60




       Had counsel presented any evidence in mitigation and had that court

submitted the prosecution’s nullification instruction as a prosecution request, there

is a near-certainty that the sentence would have been overturned. The Supreme

Court, Fifth Circuit, and Court of Criminal Appeals have granted relief in over 25

cases where mitigating evidence could not be adequately considered through the

special issues or nullification instruction.

       In addition, at the time counsel offered the instruction, following the close of

evidence at the punishment phase, counsel should have known that the jury could

not give independent mitigating value to the evidence of remorse found in the

recorded confession that counsel argued to the jury in closing as mitigation. See 39

RR 232. In Williams v. Davis, 192 F. Supp. 3d 732 (S.D. Tex. 2016), Judge Nancy

Atlas held that jurors could not give effect to evidence of remorse within the special

issues, that this evidence was independently mitigating, and the CCA’s decision to

the contrary was unreasonable. Id. at 768-70.

       The fact that the Court of Criminal Appeals denied an Eighth Amendment

claim under Penry based solely on the limited evidence adduced at trial has no

bearing on the question here. As the Fifth Circuit recognized, Mr. Jennings’s

defaulted ineffectiveness claim is different: it is that the unreasonable request of the

nullification instruction and “failure to offer mitigating evidence of his background


                                               34
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 39 of 60




deprived him of an argument on appeal that the nullification instruction violated his

Eighth and Fourteenth Amendment rights, which could have resulted in

overturning his sentence on direct appeal or by a state or federal habeas court.”

Jennings, 537 F. App’x at 336-37. The CCA has not addressed that claim.

       Trial counsel’s Penry error in this case was harmful and there is at least a

reasonable probability that Mr. Jennings would have received a new punishment

trial, if not a life sentence, had the available mitigation evidence been presented and

given effect. This is true notwithstanding the aggravating facts of Mr. Jennings’s

offense. See Exhibit D (collecting cases in which a defendant who murdered a law

enforcement officer received a sentence of less than death).


      C.     This is an exceptional case because most defendants sentenced to
             death by juries under the nullification instruction have already
             received relief, but not Mr. Jennings.

       Mr. Jennings’s trial is a historical oddity, unlikely to repeat itself, and

deserving of relief.

       Of the dozens of States that created new death-penalty statutes after Furman, 9

only “[t]wo states—Texas and Oregon—enacted the same unusual statute, which did



9
 Furman v. Georgia, 408 U.S. 238, 239-40 (1972) (holding imposition and carrying
out of the death penalty constitutes cruel and unusual punishment in violation of
the Eighth and Fourteenth Amendment).


                                            35
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 40 of 60




not directly invite jurors to consider mitigating evidence or ask them whether the

defendant deserved to die.” Carol Steiker & Jordan Steiker, Courting Death: The

Supreme Court and Capital Punishment 124 (2016). The Supreme Court only upheld

the Texas statute on its face on the assurance that jurors could consider and give

effect to all mitigating evidence through the issues that the jury was required to

answer: deliberateness, future dangerousness, and provocation. Penry, 492 U.S. at

316 (Jurek v. Texas, 428 U.S. 262 (1976), “reasoned that the statute’s

constitutionality ‘turns on whether the enumerated questions allow consideration of

particularized mitigating factors.’” (quoting Jurek, 428 U.S. at 272)).

      The problem was that jurors could logically believe that someone should have

their life spared because of, for example, difficult circumstances, cognitive

impairments, or mental illness, and at the same time believe that the defendant

would remain dangerous. Penry I, 492 U.S. at 324 (This evidence is “thus a two-

edged sword: it may diminish his blameworthiness for his crime even as it indicates

that there is a probability that he will be dangerous in the future. . . . The second

special issue, therefore, did not provide a vehicle for the jury to give mitigating effect

to Penry’s evidence of mental retardation and childhood abuse.”); see id. (quoting

Penry v. Lynaugh, 832 F.2d 915, 925 (5th Cir. 1987) (Reavley, J.)). When the jurors

could not give effect to mitigating evidence because it was not within the scope of


                                            36
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 41 of 60




the special issues or because the special issues would treat the evidence as

aggravating, not mitigating, the instructions the jury received violated the Eighth

Amendment.

      Mr. Jennings’s trial occurred in the two-year period between the decision in

Penry and the Texas Legislature’s creation of a Penry-compliant mitigation

instruction. Though other defendants were sentenced to die during that time, and

many of those sentencing courts submitted a supplemental nullification instruction,

dozens of defendants have received relief for that flawed instruction. See Exhibit C

(cases with Penry II relief). That is because, in the mine run of cases, counsel objected

to the instruction or at the very least did not request it, and presented at least some

mitigation evidence. See, e.g., supra (citing cases in which objection was made); Ex

parte Moreno, 245 S.W.3d 419, 423 (Tex. Crim. App. 2008) (granting relief on an

unpreserved nullification instruction).

      The supposed solution District Attorney Holmes offered trial counsel was no

solution at all. As the Supreme Court later explained, it would be objectively

unreasonable to think the supplemental nullification instruction used in Mr.

Jennings’s trial—and in Mr. Penry’s retrial 10—cured the constitutional problem



      10
          Mr. Penry’s nullification instruction differed only slightly in wording. See
Penry II, 532 U.S. at 790 (quoting instruction).

                                           37
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 42 of 60




identified in Penry I. Penry II, 532 U.S. at 804. The additional instruction is

inherently confusing about the jurors’ duties to answer questions truthfully. It either

simply placed jurors in the same position of Penry I and so was “ineffective” or else

created an analytical and ethical bind for jurors and so was “illogical.” Id. at 804.

       Mr. Jennings’s nullification instruction, like the instruction in Penry II,

produced an unreliable death sentence because jurors had no way to give effect to

evidence of remorse or any other factor bearing on the appropriateness of a sentence

of death that could not be given effect within the scope of the special issues. Penry II,

532 U.S. at 797. That jurors were only able to give effect to such factors by falsifying

their answers to the special issues, placed jurors in a “logically and ethically

impossible” situation, id. at 799: they were required to falsely answer the special

issue if they initially intended to answer the issue “yes,” but were required by the

nullification instruction to answer “no” in order to give effect to mitigating

evidence. This also added an element of arbitrariness to the procedures because each

juror would resolve this tension differently. See id. at 800.

      Unlike many cases involving a supplemental nullification instruction, Mr.

Jennings has never been permitted to show that a minimally adequate mitigation

investigation would have turned up compelling mitigation evidence of brain damage

and a troubled childhood, see Petition 7-25, ECF No. 1, and that his jury would not


                                            38
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 43 of 60




have been able to give full effect to that mitigation evidence under the instructions

they were given.11 He has been barred from retrial because of his trial counsel’s

double failure and his post-conviction counsel’s trebling of the damage.

      Mr. Jennings’s case is the rare one in which his counsel’s investigative and

instructional errors combined to prevent meaningful review of an unconstitutional

capital sentencing. See Ex parte Jennings at *8 (denying Penry claim because review

“limited to the evidence” from testimony of jail chaplain); Ex parte Jennings, (Tex.

Crim. App. May 16, 2018) (dismissing successor raising Penry issue again, now

including evidence of remorse from confession); Ex parte Jennings, No. WR-67,208-02

& WR-67,208-03 (Tex. Crim. App. Sept. 19, 2018) (denying subsequent application

to reconsider denied Penry issue).


      D.    State habeas counsel’s ineffectiveness warrants reopening based on the
            decisions in Martinez and Trevino.

      In 2009, when Mr. Jennings filed his federal petition, Mr. Jennings’s

ineffective assistance of trial counsel claim regarding the nullification instruction

could not be adjudicated on the merits in federal court because it had not been

raised in state court. Martinez v. Ryan, 566 U.S. 1 (2012), and Trevino v. Thaler, 569


      11
          Mr. Jennings relies on, and does not seek to alter or revisit, the record of
mitigation that reasonable counsel could have presented, as recounted in his initial
petition.

                                           39
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 44 of 60




U.S. 413 (2013), made a “narrow” but very important exception to that rule.

Martinez, 566 U.S. at 9. “Martinez sharply altered Coleman’s 12 well-settled application

of the procedural default bar and altered the law of every circuit. The rule adopted

in Martinez was also important, crafted, as it was, to ensure that fundamental

constitutional claims receive review by at least one court.” Cox v. Horn, 757 F.3d 113,

124 (3d Cir. 2014).


               1.     Martinez and Trevino make an important change in law that
                      allow Mr. Jennings to raise his defaulted ineffectiveness claim.

      Martinez and Trevino allowed petitioners one chance to have their claims of

trial counsel’s ineffectiveness reviewed on the merits if:


      (a) the default was caused by ineffective assistance of post-conviction
      counsel under the standards of Strickland v. Washington, 466 U.S. 668
      (1984), or the absence of counsel;

      (b) in the initial-review collateral proceeding (i.e., the first collateral
      proceeding in which the claim could be heard); and

       (c) the underlying claim of trial counsel ineffectiveness is “substantial,”
      meaning “the claim has some merit,” analogous to the substantiality
      requirement for a certificate of appealability.

Id. at 13-14. Trevino clarified that this exception applied to Texas, where state habeas

proceedings were the first “meaningful opportunity” to present a claim of trial

counsel ineffectiveness. See Trevino, 569 U.S. at 428.


      12
           Coleman v. Thompson, 501 U.S. 722 (1991).
                                            40
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 45 of 60




      This change in an important doctrine of federal habeas law may not be

exceptional enough on its own; but it certainly may add to the overall reasons a

court can grant Rule 60(b)(6) relief. See Diaz v. Stephens, 731 F.3d 370, 375 (5th Cir.

2013) (finding change in law because of Martinez & Trevino “not alone grounds for

relief from a final judgment” but considering that change with other equitable

factors, see id. at 376-79); accord Cox, 757 F.3d at 126 (granting Rule 60(b)(6) relief in

light of decisional law along with other extraordinary circumstances).

      Mr. Jennings is entitled to the benefit of those cases, which were decided

before judgment was entered (Martinez) and before the Fifth Circuit reversed this

Court’s grant of habeas relief (Trevino).13 Applying that standard, state habeas

counsel was ineffective and Mr. Jennings now may raise his claim for relief.


             2.     State habeas counsel was ineffective in initial state habeas
                    proceedings.

      State habeas counsel had a duty to “investigate expeditiously” all “factual and

legal grounds for the filing of an application for a writ of habeas corpus.” Tex. Code

Crim. Proc. art. 11.071, § 3. Counsel is also held to the same standard of conduct as



      13
         The State may assert that Martinez does not apply retroactively and would
have to be applied retroactively here. See Buck, 137 S. Ct. at 780 (finding State
waived retroactivity argument). This argument fails, however, because Mr. Jennings
was entitled to the benefit of Martinez before judgment was entered in his favor by
this Court.
                                            41
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 46 of 60




constitutionally appointed counsel under Strickland. See Martinez, 566 U.S. at 14

(requiring ineffectiveness showing); accord Trevino v. Davis, 829 F.3d 328, 348 (5th

Cir. 2016); Canales v. Stephens, 765 F.3d 551, 569 (5th Cir. 2014) (holding state

habeas counsel’s performance deficient).

      State habeas counsel made an unreasonable decision not to raise a claim of

trial counsel’s ineffectiveness for requesting the nullification instruction. State

habeas counsel learned of the extremely unusual circumstances of counsel’s request

for a supplemental nullification instruction from the Harris County District

Attorney himself. See Exhibit B. State habeas counsel also argued that Mr. Jennings

had been denied the “benefit of Penry” in the initial habeas application. SHCR 30.

State habeas counsel thus knew of a potential, meritorious ground for raising

counsel’s ineffectiveness with respect to the Penry nullification instruction and

lacked a strategic reason to raise the issue. Yet state habeas counsel inexplicably did

not present the claim.

      This unreasonable decision resulted in the default of Mr. Jennings’s

ineffectiveness claim that has “some merit.” See Martinez, 566 U.S. at 14 (requiring

showing of “some merit” to underlying ineffectiveness claim).

      State/federal habeas counsel suggests that the issue was meritless at the time.

See Mot. Conflict-Free Counsel at 6, ECF No. 24. This “post-hoc rationalization”


                                           42
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 47 of 60




should be viewed with skepticism. Wiggins v. Smith, 539 U.S. 510, 526 (2003). State

habeas counsel’s conduct in the initial habeas proceeding and afterward belies any

potential argument of a strategic decision: Counsel raised at least two other

challenges based on trial counsel’s failure to secure a trial that complied with Penry.

Counsel then attempted to re-introduce the issue of counsel’s ineffectiveness

belatedly in a state appellate brief and in the federal habeas petition. At the very

least, the question of state habeas counsel’s ineffectiveness should be resolved (1)

after reopening judgment; and (2) allowing for factual development and hearing on

the question.


      E.    Federal habeas counsel’s conceded and harmful conflict of interest in
            the habeas proceedings is extraordinary.

      Federal habeas counsel’s conflict of interest undermines the integrity of

federal proceedings and the public’s confidence in the outcome. This alone provides

extraordinary grounds for reopening judgment. See Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 863 n.11, 868-69 (1988) (granting Rule 60(b)(6)

relief from judgment based on judge’s conflict of interest); Ames v. Miller, 184 F.

Supp. 2d 566, 577 (N.D. Tex. 2002) (granting Rule 60(b)(6) relief from judgment

based on plaintiff’s attorney’s conflict of interest alone); Marderosian v. Shamshak,

170 F.R.D. 335, 342 (D. Mass. 1997) (granting relief from judgment due to

counsel’s simultaneous representation of defendant police chief and defendant
                                           43
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 48 of 60




municipality in 42 U.S.C. § 1983 suit); cf. Buck, 137 S. Ct. at 778 (“Relying on race

to impose a criminal sanction ‘poisons public confidence” in the judicial process.’”

(citation omitted)).

      Appointed federal habeas counsel Randy Schaffer failed to raise his apparent

conflict of interest from 2012 onward. He could have raised his conflict at

numerous discrete points in time:

          • Following the Supreme Court’s March 2012 decision in Martinez but

             before this Court’s April 23, 2012 judgment granting relief on Mr.

             Jennings’s Wiggins claim, by amending his pleading to allege cause to

             overcome any procedural default of an ineffectiveness claim and seek

             inquiry on his possible conflict;

          • Following this Court’s judgment, through the mechanism of Rule 59(e)

             to alert the court to a significant change in law and seek supplemental

             counsel or substitution. See, e.g., Mot. Withdraw as Counsel, Tabler v.

             Stephens, No. 6:10-cv-34 (W.D. Tex. Mar. 29, 2012) (post-judgment

             motion to withdraw). This would have allowed for an independent

             review and may have allowed for a consolidated appeal of all

             ineffectiveness claims in the initial federal habeas proceedings.




                                          44
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 49 of 60




          • On appeal, both before and after the May 2013 decision in Trevino.

             Indeed, Mr. Jennings pressed the nullification issue—this time without

             mentioning trial counsel’s ineffectiveness in requesting the instruction,

             Brief of Appellee at 45-47, Jennings v. Thaler, No. 12-70018 (5th Cir.

             Oct. 26, 2012). This was done by other petitioners on appeal at that

             time. See, e.g., Mendoza v. Stephens, 783 F.3d 203, 203 (5th Cir. 2015)

             (granting motion for the appointment of new supplemental counsel

             and vacating and remanding case in part); Speer v. Stephens, 781 F.3d

             784 (5th Cir. 2015) (same).

          • On remand to the Fifth Circuit from the Supreme Court in the

             summer of 2015 after the Fifth Circuit had said in Tabler, Mendoza, and

             Speer that counsel in Mr. Schaffer’s position had a conflict of interest.

          • Any other time following the Fifth Circuit’s decision on remand in July

             2015, and before September 20, 2018. This includes time counsel

             elected to spend in state court pursuing other issues.

      The State agrees that counsel had numerous opportunities to raise his

conflict. See Opp. to Motion for Stay, ECF No. 38 at 25. The State, however, lays the

blame on Mr. Jennings, a layperson without ready access to legal materials, whose

counsel never disclosed his conflict of interest. Id.


                                            45
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 50 of 60




      But the State’s blame-the-client view is wrong as a matter of law. A client is

not to be charged with the acts or omissions of his agent-attorney when the agent

labors under a conflict of interest. See Maples v. Thomas, 565 U.S. 266, 282-283

(2012). As the Supreme Court observed, “[c]ommon sense dictates that a litigant

cannot be held constructively responsible for the conduct of an attorney who is not

operating as his agent in any meaningful sense of the word.” Holland v. Florida, 560

U.S. 631, 659 (2010) (Alito, J. concurring) (citing Coleman, 501 U.S. at 752-754

(relying on “well-settled principles of agency law” to determine whether attorney

error was attributable to the client)). Federal habeas counsel’s failure to disclose his

conflict to this Court and Mr. Jennings has undermined Mr. Jennings’s right to

statutory counsel and called into question the fairness of the federal habeas

proceedings. See McFarland v. Scott, 512 U.S. 849, 859 (1994) (“By providing

indigent capital defendants with a mandatory right to qualified legal counsel in these

proceedings, Congress has recognized that federal habeas corpus has a particularly

important role to play in promoting fundamental fairness in the imposition of the

death penalty.”).

      In Liljeberg, the Supreme Court granted Rule 60(b)(6) relief to a plaintiff

whose case was decided by a federal district court judge with an “obvious conflict of

interest.” There, a federal district court judge had a fiduciary interest in the outcome


                                           46
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 51 of 60




of litigation over which he presided. He served as a member of a university’s board

of trustees, while the university was involved in dealings with the plaintiff in the

case. 486 U.S. at 852-56. The Court held that the judge had failed to disqualify

himself under 28 U.S.C. § 455(a), id. at 861, and found that the statutory violation

was “neither insubstantial nor excusable,” id. at 867. The Court found these grounds

“extraordinary” and granted relief from the judgment under Rule 60(b)(6).

      The Supreme Court considered three factors “in determining whether a

judgment should be vacated”: (1) “the risk of injustice to the parties in the particular

case;” (2) “the risk that the denial of relief will produce injustice in other cases;” and

(3) “the risk of undermining the public's confidence in the judicial process.” Id. at

864. Although the Court announced these principles in the context of judicial

disqualification, they aid courts in determining when relief may be provided under

Rule 60(b). See Buck, 137 S. Ct. at 778 (applying Liljeberg factors). This is especially

true here, where court-appointed counsel labored under a conflict even prior to

judgment. When appointed counsel harbor conflicts of interest that deprive the

court of review of substantial claims of constitutional error, the federal courts




                                            47
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 52 of 60




cannot play their important role in ensuring “fundamental fairness in the

imposition of the death penalty.” McFarland, 512 U.S. at 859. 14


      F.    This motion attacks a defect in the integrity of federal habeas
            proceedings and so is not a successive petition in disguise.

      Mr. Jennings’s request to reopen his judgment under Rule 60(b)(6) is a “true”

Rule 60 motion, not a successive petition subject to the restrictions of 28 U.S.C. §

2244. Mr. Jennings “attacks not the substance of the federal court’s resolution of a

claim on the merits, but [a] defect in the integrity of the federal habeas proceeding,”

Gonzalez, 545 U.S. at 532—namely, his counsel’s conflict of interest in federal habeas

proceedings, which prevented this Court from reviewing Mr. Jennings’s defaulted

claim of trial counsel’s ineffectiveness. See Clark v. Davis, 850 F.3d 770, 779–80 (5th

Cir. 2017) (“To the extent that [petitioner’s] Rule 60(b)(6) motion attacks not the

substance of the federal court's resolution of the claim of the merits, but asserts that

[federal habeas counsel] had a conflict of interest that resulted in a defect in the



      14
          The number of these conflicts addressed through a Rule 60(b) motion are
also likely to be vanishingly rare in the future. A single statewide defender office now
represents a large majority of state capital post-conviction petitioners. See Office of
Capital and Forensic Writs, Legislative Appropriations Request For Fiscal Years
2018 and 2019, http://www.ocfw.texas.gov/media/11422/ocfw_fy2018-
2019_revised_lar.pdf. And that office is barred by statute from appearing in federal
court. See Tex. Gov't Code Ann. § 78.054(b). Other conflicts are likely to be resolved
well before judgment is entered.

                                           48
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 53 of 60




integrity of the proceedings, the motion is not an impermissible successive

petition.”).

       To be clear, Mr. Jennings seeks to vindicate a claim already raised in the

initial federal habeas petition based on facts already presented in state habeas. He

does not seek to relitigate any previous claim on the merits or add evidence in

support of any already-litigated claim.


      G.       Since the appointment of conflict-free counsel, Mr. Jennings has
               diligently moved to seek relief.

       Conflict-free counsel have acted with extraordinary diligence to become

familiar with the facts and law of Mr. Jennings’s case and raised this motion within

the “reasonable time” required by Rule 60. See Fed. R. Civ. P. 60(c)(1). Timeliness is

an equitable determination made on the particular facts and circumstances of a case,

including when the grounds for the motion could first be raised. Clark, 850 F.3d at

780. Even an untimely motion may be granted where “good cause can be shown” for

any delay. Id. at 780 (quoting In re Osborne, 379 F.3d 277, 283 (5th Cir. 2004)).

       Mr. Jennings was only capable of raising this Rule 60(b) motion when conflict-

free counsel was appointed to investigate federal habeas counsel’s conflict of interest

on October 23, 2018. Prior to that time, conflicted federal habeas counsel’s ongoing

representation of Mr. Jennings prevented him from raising the present motion.

Since that time, Mr. Jennings’s conflict-free counsel have worked diligently to
                                           49
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 54 of 60




investigate, research, and develop any potential ineffectiveness claims that might be

raised and the issues that would allow the court to hear those claims. Therefore, this

Court should measure whether this motion has been filed in a reasonable time from

the date of the appointment of conflict-free counsel, not the earliest possible date

that Mr. Jennings’s counsel could and should have raised the conflict.


      Besides, good cause exists to excuse any delay by Mr. Jennings. Mr. Jennings is

a prisoner with low intellectual functioning and limited access to legal materials.

Respondent has pointed to no evidence that Mr. Jennings was apprised of his

counsel’s conflict. Where a conflict of interest severs counsel’s agent-principal

relationship to the client, courts have not hesitated to excuse even strict limitations

periods or procedural defaults in habeas corpus. See Holland, 560 U.S. at 649

(recognizing equitable tolling for AEDPA’s statute of limitations for gross attorney

error); Cadet v. Fla. Dep’t of Corr., 853 F.3d 1216, 1236 (11th Cir. 2017) (noting that

“circumstances of . . . divided loyalty” have long qualified for equitable tolling, even

before Holland). If conflicts of interest provide an equitable cause for tolling a

mandatory statute of limitations period, it stands to reason that they must provide

equitable cause for delay in filing a Rule 60(b) motion. See Jamison v. Lockhart, 975

F.2d 1377, 1380 (8th Cir.1992) (attorney conduct may provide cause to excuse a



                                           50
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 55 of 60




state procedural default where, as a result of a conflict of interest, the attorney

“ceased to be [petitioner’s] agent”), cited in Maples, 565 U.S. at 281.


       Respondent invokes Clark to claim that Mr. Jennings’s filing is untimely. See

ECF No. 25 at 6. For three reasons, Clark did not set a hard-and-fast rule that

required filing within some time period of the decision in Trevino, as Respondent

has previously intimated.

       First, Clark narrowly affirmed a district court’s determination that petitioner’s

motion was untimely on two alternate grounds. The court applied both (1) the issue-

date of Trevino and (2) the date of appointment of conflict-free counsel as possible

triggering dates for timely filing. Clark, 850 F.3d at 782. Because Clark file his Rule

60(b) more than a year after either date, the Court found Clark’s motion untimely

“[u]sing either date.” Id. (emphasis added). This Court may use the appointment of

conflict-free counsel as the trigger for timely filing, and conclude that Mr. Jennings’s

filing within three months of new counsel’s appointment is timely.

       Second, Clark reaffirmed the equitable principle that even an unreasonable

delay in filing may be excused for “good cause” on a case-by-case showing. Id. at 783.

Therefore, this Court retains broad equitable discretion to identify “good cause” for

a delay in filing.



                                            51
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 56 of 60




      Third, Clark appears to have rejected the petitioner’s particular grounds for

excusing delay—the client’s lack of awareness of the conflict and the pendency of

proceedings in state court—for reasons unique to that case. Clark noted that the

petitioner himself had been present during a conference explicitly discussing the

effect of Martinez and Trevino in state court. Id. at 783. Consequently, Clark could

not argue that his counsel’s conflict prevented him from learning of his grounds for

a Rule 60(b) motion earlier. Nothing remotely similar occurred in Mr. Jennings’s

case. This Court may engage in an analysis of good cause specific to Mr. Jennings’s

case, as Clark acknowledges.

      The bottom line is that “reasonable time” and “good cause” for delay should

be interpreted equitably. Mr. Jennings has raised his Rule 60(b) argument within a

reasonable time of the appointment of his conflict-free federal habeas counsel to the

case and his conflicted counsel’s continuing representation of Mr. Jennings from the

decision in Trevino without disclosing his conflict of interest.


      H.    The State’s interest in finality is diminished where the State fails to
            alert the courts to the defect in the federal proceedings.

      There is a strong interest in respecting the finality of judgments. “But the

whole purpose of Rule 60(b) is to make an exception to finality.” Buck, 137 S. Ct. at

779. Public confidence in the rule of law can be enhanced, not diminished, by a



                                           52
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 57 of 60




court’s exercise of its “justice function,” not just its rigid enforcement of finality.

Seven Elves, 635 F.2d at 401.

       Here, the State’s interest in finality is diminished because of its contribution

to the default and delay. Cf. Buck, 137 S. Ct. at 779 (finding “State’s interest in

finality deserves little weight” based on State’s admission of error in similar cases).

Just as “petitioners without clean hands—those who contribute to the excessive

delay—will not be heard to complain of the delay they have caused,” Deters v. Collins,

985 F.2d 789, 796 (5th Cir. 1993), the State should not be permitted to complain of

delay they have helped to cause. The State gave trial counsel the fateful instruction.

The State was responsible for the appointment of ineffective state habeas counsel

under state law. The State was responsible for inexplicable delays in state habeas

proceedings that lasted from 1993 until 2008. And in defending the interests of the

Director, the State was a savvy opponent in federal court, well aware of the effect of

Martinez & Trevino and its implications for federal habeas counsel’s appointment.

       The State was more than capable of drawing the federal courts’ attention to

federal habeas counsel’s potential conflict of interest at numerous earlier points in

time. The Fifth Circuit has even suggested that attorneys representing the state have

an obligation to do so. Sealed Appellee v. Sealed Appellant, 900 F.3d 663, 672 (5th Cir.

2018) (“When an attorney discovers a possible ethical violation concerning a matter


                                            53
    Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 58 of 60




before a court, he is not only authorized but is in fact obligated to bring the problem

to that court’s attention.” (emphasis added)). On January 16, by conference of the

parties, the State clarified its position on Mr. Schaffer’s conflict, stating that it denies

there is a present conflict because the State believes Mr. Jennings lacks a proper

vehicle to raise his claims. But the State did nothing to alert the courts of a readily

apparent issue with federal habeas counsel’s representation at any earlier time when

those claims could have been raised.

       In these circumstances, the typically strong interest in finality must yield.


                                    CONCLUSION

       For these extraordinary circumstances, the appropriate remedy is reopening

judgment. This Court should stay Mr. Jennings’s execution, by separate order.



                                          Respectfully submitted,

                                          /S/ Edward Mallett
                                          EDWARD MALLETT
                                          Texas State Bar No. 12863000
                                          Federal Bar 442
                                          Mallett Saper, LLP
                                          4306 Yoakum Blvd., Suite 400
                                          Houston, Texas 77006
                                          Tel.: (713) 236-1900
                                          Fax: (713) 228-0321
                                          edward@msblawyers.com



                                            54
   Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 59 of 60




                                   /S/ Joshua Freiman
                                   JOSHUA FREIMAN∗
                                   NY Bar No. 5353545
                                   Assistant Federal Public Defender
                                   TIVON SCHARDL
                                   Supervising Assistant Federal Public Defender
                                   Fla. Bar No. 73016
                                   Federal Defender Office
                                   Capital Habeas Unit
                                   504 Lavaca Street, Suite 960
                                   Austin, TX 78701
                                   Tel.: 512-916-5025
                                   Fax: 512-916-5035
                                   joshua_freiman@fd.org
January 22, 2019




      ∗
          Admitted pro hac vice.

                                     55
   Case 4:09-cv-00219 Document 54 Filed on 01/22/19 in TXSD Page 60 of 60




                       CERTIFICATE OF CONFERENCE


      Pursuant to Local Rule 7.1(D), counsel for Petitioner has conferred with Ellen

Stewart-Klein, counsel for Respondent, and who is authorized to represent that

Respondent opposes the relief sought in this Motion.




                           CERTIFICATE OF SERVICE


      I hereby certify that on the 22st day of January 2019, I electronically filed the

foregoing Motion for Relief from Judgment with the Clerk of Court by using the

CM/ECF system, which will send notification of such filing to the following:



      Ellen Stewart-Klein
      Katherine Hayes
      Matthew Ottoway
      Jefferson Clendenin
      Assistant Attorneys General
      300 W 15th St.
      8th Floor
      Austin, TX 78701
      512-936-1400
      Email: Ellen.Stewart-Klein@oag.texas.gov

                                                      /s/ Edward Mallett
                                                      Edward Mallett
